Citation Nr: 1130311	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-01 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for lumbar disc disease.

2.  Entitlement to service connection for tinea pedis.

3.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2006 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2011, The Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A March 2006 VA outpatient record indicates that the Veteran received VA medical treatment in November 2003.  The Veteran's VA medical records dated prior to March 2006 have not been requested.  Remand is required so that the Veteran's VA treatment record dated prior to March 2006 may be obtained.  

The Veteran was provided a VA cervical spine examination in November 2008.  The examiner provided an opinion with regards to the etiology of a current cervical disability and a May 1988 neck injury.  The examiner did not comment on whether the Veteran has any current cervical disability related to subsequent neck complaints/injury in service noted in July 1988.  A new medical examination that considers all of the Veteran's service treatment records as well as any additional VA outpatient records obtained should be conducted.
The service treatment records note "rule out" tinea pedis, which is some indication that the Veteran had tinea pedis in service.  Additionally, the Veteran currently has tinea pedis, and the Veteran maintains that he has had tinea pedis ever since service.  Accordingly, he should be provided a VA medical examination in order to determine the etiology of his current tinea pedis disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all health care providers where he has received recent treatment for his claimed disabilities.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of all related medical records (unless the identified records are already associated with the claims file).  Regardless of whether or not the Veteran responds, obtain VA outpatient treatment records from the Dallas VA Medical Center in Dallas, Texas, from March 1989 to the present.

2.  When the above development has been accomplished, afford the Veteran a VA medical examination of the spine.  The examiner is requested to review the Veteran's service treatment records and the Veteran's post service treatment records and provide an opinion whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's current cervical spine and low back disabilities are related to the May 1988 and July 1988 neck injuries that the Veteran experienced during service, or to any other incidence of service.

3.  Afford the Veteran a VA medical examination of the feet.  The examiner is requested to review the Veteran's service treatment records and the Veteran's post service treatment records and provide an opinion whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's current tinea pedis is related to the skin complaints that the Veteran had during service, or to any other incidence of service.

A rationale for any opinion reached must be provided.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate and discuss why an opinion cannot be provided.  

4.  Upon completion of the above requested development reconsider the Veteran's claims.  The Veteran and his representative should be provided supplemental statement of the case (SSOC) which includes review of all evidence received since the January 2010 SSOC and should be afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


